    Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 1 of 16



                    IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
              v.                            )             CR 491-176
                                            )
 ROBERT MOSS, JR.                           )
                                            )

    GOVERNMENT’S POST-JONES SUPPLEMENTAL MEMORANDUM

       The United States files this supplemental memorandum in anticipation of a

hearing scheduled for September 21, 2020. Under the Eleventh Circuit’s recent

decision in United States v. Jones, 962 F.3d 1290 (11th Cir. 2020), Moss is technically

eligible for a sentence reduction under 18 U.S.C. § 3582(c)(1)(B). But for the reasons

outlined in its original response in opposition, after considering the 18 U.S.C. §

3553(a) factors, this Court should exercise its discretion and deny Moss’s motion for

sentence reduction. (Docs. 1564, 1565.)

                               Factual Background

      On January 19, 1992, a jury convicted Moss of conspiracy to distribute multi-

kilogram quantities of powder cocaine and multi-ounce quantities of cocaine base, in

violation of 21 U.S.C. § 846 (Count One), employment of a person under 18 years of

age to commit drug trafficking crimes, in violation of 21 U.S.C. § 861(a)(1) (Count

Two), use of a firearm during a drug trafficking offense, in violation of 18 U.S.C. §

924(c) (Count Three), and use of a communication facility to facilitate a drug

trafficking crime, in violation of 21 U.S.C. § 843(b) and (c) (Count Ten). (PSR ¶¶ 1-
        Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 2 of 16



6.) 1    The PSR explained Moss received large quantities of cocaine base from his

codefendant, Ricky Jivens.         (PSR ¶¶ 9, 14-16.)    During a search of a residence

frequented by Moss, police found $8,000 in cash and approximately 99 grams of

cocaine base.        (PSR ¶ 20.)   Additionally, at trial, a witness testified that Moss

delivered him a half-kilogram of cocaine base. (PSR ¶ 22.) Moss admitted, while

testifying, that he received two kilograms of cocaine base from Jivens. (PSR adden.)

Based on the evidence, the PSR attributed “at least” five kilograms of cocaine base to

Moss. (PSR ¶ 26.) Moss also admitted at trial that he was a member of the cocaine

base conspiracy, but, in his objections to the PSR, he claimed he was acting under

duress and denied committing several acts that were proved at trial. (PSR ¶ 28.)

          Under U.S.S.G § 3D1.2(d), the PSR grouped Counts One, Two and Ten. (PSR

¶ 10.) Count Two—the employment of a minor for drug trafficking charge—had the

highest offense level at 41, under §§ 2D1.1(c)(2), 2D1.2(a)(2) and 3D1.3(b). (PSR ¶¶

30, 31.) A two-level adjustment for role in the offense was included under § 3B1.1(c).

(PSR ¶ 33.) Moss also received a two-level adjustment for committing perjury at trial.

(PSR ¶ 35.) With a total offense level of 45, and a criminal history category III, Moss’s

guidelines range was life imprisonment. (PSR ¶¶ 38, 43, 47.) Statutorily, as a result

of 21 U.S.C. § 841(b)(1)(A), Moss faced a 10-year minimum sentence under Count

One, and a maximum life sentence under Counts One and Two. (PSR ¶ 46.) For

Count 10, he was subject to a maximum sentence of four years, and he was subject to




          1 “PSR”   refers to the presentence investigation report dated March 16, 1992.


                                               2
    Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 3 of 16



five years’ to life imprisonment, consecutive, under Count Three. (PSR ¶ 46.) On

March 27, 1992, the district court sentenced Moss to life imprisonment, plus 60

months. See Moss v. United States, No. CV497-108, 2007 WL 80873, at *1 (S.D. Ga.

Jan. 8, 2007) (magistrate court report and recommendation in § 2255 proceeding).

         In September 2012, Moss requested an 18 U.S.C. § 3582(c)(2) reduction based

on the Fair Sentencing Act of 2010 and the retroactive sentencing guidelines

amendments under Amendments 750 and 759. (Doc. 1384.) Senior U.S. District

Court Judge B. Avant Edenfield considered and denied Moss’s motion, explaining

Moss’s “case is one this Court remembers very well” and that “[g]iven Defendant’s

history and characteristics, the Court cannot reconcile the idea of Defendant’s release

from prison at any time in the future with the idea of adequately protecting the

public, as Defendant has truly shown himself to be a criminal of the worst kind.” (Doc.

1396.) Moss filed another § 3582(c)(2) motion in July 2015 based upon Amendment

782 to the sentencing guidelines. (Doc. 1494.) The Government opposed this request,

again based on Moss’s history and characteristics. (Doc. 1497.) Senior U.S. District

Judge Dudley H. Bowen, Jr. denied the motion. (Doc. 1503.)           Moss moved for

reconsideration, which the Court also denied, stating that “Defendant is a danger to

society and that a reduction in sentence from his term of life imprisonment is not

warranted.” (Docs. 1505, 1506.) In January 2016, Moss moved a second time for

reconsideration of his § 3582(c)(2) motion; the Court denied this as well. (Docs. 1520,

1546.)

         Moss now requests a sentence reduction under the First Step Act and 18 U.S.C.



                                           3
    Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 4 of 16



§ 3582(c)(1)(B). (Doc. 1564.) He is serving a life sentence, incarcerated at USP Pollock

in Pollock, Louisiana. 2

                                    Legal Analysis

      A. The First Step Act and Fair Sentencing Act of 2010.

      A defendant seeking a sentence reduction under 18 U.S.C. § 3582(c) bears the

initial burden of establishing that he is, in fact, eligible for such relief. 3 See United

States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (holding that, under analogous

§ 3582(c)(2), defendant bears the burden of establishing eligibility for sentence

reduction). The First Step Act, Pub. L. 115-391, 132 Stat. 5194 (2018), was enacted

December 21, 2018. Section 404 of the Act permits this Court, upon its own motion,

or upon motion of the Bureau of Prisons (BOP), the defendant, or the government, to

impose a reduced sentence for certain offenses in accordance with the Fair Sentencing

Act of 2010, if no such reduction was previously granted. Section 404 provides:

      (a) Definition of covered offense.—In this section, the term “covered
      offense” means a violation of a Federal criminal statute, the statutory
      penalties for which were modified by section 2 or 3 of the Fair
      Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was
      committed before August 3, 2010.

      (b) Defendants previously sentenced.—A court that imposed a sentence
      for a covered offense may, on motion of the defendant, the Director of
      the Bureau of Prisons, the attorney for the Government, or the court,


      2  BOP Inmate Locator, available at https://www.bop.gov/inmateloc/ (last
visited Aug. 31, 2020).

      3  Defendants seeking a sentence reduction under § 3582(c)(1)(B) are not
entitled to a hearing. United States v. Denson, 963 F.3d 1080, 1086-89 (11th Cir.
2020) (explaining that “the First Step Act ‘does not mention, let alone mandate a
hearing’” and that “the First Step Act itself does not grant [a defendant] a legal right
to a hearing”).
                                            4
    Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 5 of 16



      impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing
      Act of 2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the
      time the covered offense was committed.

      (c) Limitations.—No court shall entertain a motion made under this
      section to reduce a sentence if the sentence was previously imposed or
      previously reduced in accordance with the amendments made by
      sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220;
      124 Stat. 2372) or if a previous motion made under this section to reduce
      the sentence was, after the date of enactment of this Act, denied after a
      complete review of the motion on the merits. Nothing in this section
      shall be construed to require a court to reduce any sentence pursuant to
      this section.

First Step Act, Pub. L. 115-391, § 404, 132 Stat. 5194, 5222 (2018).

      Section 2 of the Fair Sentencing Act reduced the penalties for offenses

involving cocaine base by increasing the threshold drug quantities required to trigger

mandatory minimum and statutory maximum sentences under 21 U.S.C.

§§ 841(b)(1)(A) and (b)(1)(B). See Fair Sentencing Act of 2010, Pub. L. No. 111-220,

§ 2, 124 Stat. 2372. For example, prior to enactment of the Fair Sentencing Act, in

order to be subject to a 10-year mandatory minimum sentence under 21 U.S.C. §§

841(a)(1) and (b)(1)(A), a defendant needed to be responsible for 50 grams or more of

cocaine base. See DePierre v. United States, 564 U.S. 70, 75 & n.3 (2011). After the

Fair Sentencing Act, though, a defendant must be responsible for at least 280 grams

of cocaine base in order to trigger the same 10-year mandatory minimum sentence

under § 841(b)(1)(A). See id. Section 3 of the Fair Sentencing Act modified the

penalties related to simple possession of cocaine base under 21 U.S.C. § 844(a). See

Fair Sentencing Act of 2010, Pub. L. No. 111-220, § 3, 124 Stat. 2372.

      According to § 3582(c)(1)(B), the district court may “modify an imposed term of



                                          5
    Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 6 of 16



imprisonment to the extent otherwise expressly permitted by statute . . . .” As

explained above, the First Step Act allows the district court to modify a previously

imposed sentenced by “impos[ing] a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the

time the covered offense was committed.” First Step Act, Pub. L. 115-391, § 404, 132

Stat. 5194. Where the recalculation of the sentencing guidelines range is warranted,

the Court may reduce (but is not required to) a defendant’s sentence to a term within

the new range, or even below the advisory range, after having considered the

§ 3553(a) factors. See, e.g., United States v. Rose, 379 F. Supp. 3d 223, 232-35

(S.D.N.Y. 2019) (explaining under First Step Act that court is not bound to sentence

within guidelines, but must consider them along with § 3553(a) factors); United States

v. Boulding, 379 F. Supp. 3d 646, 653 (W.D. Mich. 2019) (“The sentencing guidelines

inform the Court’s discretion to be sure. But [under the First Step Act] they do not

limit the Court’s discretion as they did in earlier rounds under 18 U.S.C.

§ 3582(c)(2).”). However, “[n]othing in this section shall be construed to require a

court to reduce any sentence pursuant to this section.” Id.

      B. Moss is eligible for a reduced sentence under section 404 of the
         First Step Act.

             1.    Moss’s convictions under Counts One and Two are “covered
                   offenses” under section 404(a).

                   a.     Jones and subsequent caselaw.

      The Eleventh Circuit, in Jones, 962 F.3d 1290, recently addressed what

qualifies as a “covered offense” for the purposes of the First Step Act. There, the



                                          6
    Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 7 of 16



Jones court explained that “[a] movant’s offense is a covered offense” under section

404(a) “if section two or three of the Fair Sentencing Act modified its statutory

penalties.” Id. at 1298. In other words, “a movant has a ‘covered offense’ if his offense

triggered a statutory penalty that has since been modified by the Fair Sentencing

Act.” Id. To make this determination, the Eleventh Circuit stated district courts

should “consult the record, including the movant’s charging document, the jury

verdict or guilty plea, the sentencing record, and the final judgment,” and “determine

whether    the   movant’s   offense   triggered    the   higher    penalties   in   section

841(b)(1)(A)(iii) or (B)(iii). Id. at 1300-01. “If so, the movant committed a covered

offense.” Id. at 1301.

      In United States v. Kilgore, — F. App’x —, 2020 WL 4579354, at *2 (11th Cir.

Aug. 10, 2020), the Court summarized Jones:

      First, we held that a movant was convicted of a “covered offense” if he
      was convicted of a crack-cocaine offense that triggered the penalties in
      § 841(b)(1)(A)(iii) or (B)(iii). Id. at 1301. Interpreting the First Step Act’s
      definition of a “covered offense,” we concluded that the phrase “the
      statutory penalties for which were modified by section 2 or 3 of the Fair
      Sentencing Act” (the “penalties clause”) modifies the term “violation of
      a Federal criminal statute.” Id. at 1298; see First Step Act § 404(a). Thus,
      “a movant’s offense is a covered offense if section two or three of the Fair
      Sentencing Act modified its statutory penalties.” Jones, 962 F.3d at
      1298. Because section two of the Fair Sentencing Act “modified the
      statutory penalties for crack-cocaine offenses that have as an element
      the quantity of crack cocaine provided in subsections 841(b)(1)(A)(iii)
      and (B)(iii),” a movant has a covered offense if he was sentenced for an
      offense that triggered one of those statutory penalties. Id.

             District courts must consult the record, including the movant’s
      charging document, the jury verdict or guilty plea, the sentencing
      record, and the final judgment, to determine whether the movant’s
      offense triggered the penalties in § 841(b)(1)(A)(iii) or (B)(iii) and,
      therefore, was a covered offense. Id. at 1300-01. We rejected the

                                            7
    Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 8 of 16



      government’s argument in Jones that, when conducting this inquiry, the
      district court should consider the actual quantity of crack cocaine
      involved in the movant’s violation. Id. at 1301. Rather, the district court
      should consider only whether the quantity of crack cocaine satisfied the
      specific drug quantity elements in § 841—in other words, whether his
      offense involved 50 grams or more of crack cocaine, therefore triggering
      § 841(b)(1)(A)(iii), or between 5 and 50 grams, therefore triggering §
      841(b)(1)(B)(iii). Id.

             Accordingly, any actual amount of drugs involved in the movant’s
      offense beyond the amount related to his statutory penalty is not
      relevant to whether he was convicted of a covered offense. Id. at 1301-
      02. However, a judge’s actual drug-quantity finding remains
      relevant to the extent that the judge’s finding triggered a higher
      statutory penalty. Id. at 1302. Thus, a movant sentenced prior to
      Apprendi v. New Jersey, 530 U.S. 466 (2000), in which the Supreme
      Court held that facts, such as a drug quantity, that increase a
      defendant’s statutory maximum must be made by a jury, cannot
      “redefine his offense” to one triggering a lower statutory penalty simply
      because the district court, not a jury, made the drug-quantity finding
      relevant to his statutory penalty. See id.

      ...

             Next, we explained that a movant’s satisfaction of the “covered
      offense” requirement does not necessarily mean that the district court is
      authorized to reduce his sentence. Id. at 1303. Specifically, the “as if”
      qualifier in Section 404(b) of the First Step Act, which states that any
      reduction must be “as if sections 2 and 3 of the Fair Sentencing Act ...
      were in effect at the time the covered offense was committed,” imposes
      two limitations on the district court’s authority. Id. (quotation marks
      omitted) (alteration in original); see First Step Act § 404(b). First, the
      district court cannot reduce a sentence where the movant received the
      lowest statutory penalty that would also be available to him under the
      Fair Sentencing Act. Jones, 962 F.3d at 1303. Second, in determining
      what a movant’s statutory penalty would have been under the Fair
      Sentencing Act, the district court is bound by a previous drug-quantity
      finding that was used to determine the movant’s statutory penalty at
      the time of sentencing. Id. Moreover, the Constitution does not prohibit
      district courts from relying on judge-found facts that triggered statutory
      penalties prior to Apprendi. See id. at 1304-04

Id. at *2-*3 (bold and italics added).



                                          8
    Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 9 of 16



      However, a § 3582(c)(1)(B) proceeding is not a plenary or de novo resentencing.

See Denson, 963 F.3d at 1089. Thus, the First Step Act does not allow a defendant to

relitigate those issues unaffected by sections 2 or 3 of the Fair Sentencing Act—

including prior drug quantity findings made by the district court at the original

sentencing; guidelines applications/calculations apart from those related to

subsequent crack cocaine amendments by the sentencing commission, subsequent

changes in caselaw, or enhancements imposed under 21 U.S.C. § 851. See Jones, 962

F.3d at 1304 (“The district court did not err in refusing to allow Jones to relitigate his

drug-quantity finding.”). In Denson, the Eleventh Circuit held that “the district

court’s sentence modification under the First Step Act was not concerned with any

‘errors’ at his original sentencing that may or may not ‘undermine’ his sentence in its

entirety.” 963 F.3d at 1089. The Denson Court explained that the Fair Sentencing

Act’s changes to “§ 841(b) were not to correct a sentencing error or ‘constitutionally

compelled’ but rather ‘represent[ed] a congressional act of lenity.’” Id. Therefore, “in

ruling on a defendant’s First Step Act motion, the district court (1) is permitted to

reduce a defendant’s sentence only on a ‘covered offense’ and only ‘as if’ sections 2 and

3 of the Fair Sentencing Act were in effect when he committed the covered offense,

and (2) is not free to change the defendant’s original guidelines calculations that are

unaffected by sections 2 and 3, to reduce the defendant’s sentence on the covered

offense based on changes in the law beyond those mandated by sections 2 and 3, or to

change the defendant’s sentences on counts that are not ‘covered offenses.’” Id.; see

also United States v. Carter, 792 F. App’x 660, 663 (11th Cir. 2019) (“The First Step



                                            9
   Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 10 of 16



Act’s instruction that courts ‘impose a reduced sentence as if sections 2 and 3 of the

Fair Sentencing Act . . . were in effect at the time the covered offense was committed’

implies that Congress has expressly permitted courts to retroactively apply only the

Fair Sentencing Act to defendants who qualify, while otherwise considering their

sentence against the backdrop of the legal landscape at the time of their offense.”).

                    b.     Application of Jones results in Moss being convicted
                           of “covered offenses.”

      For the purposes of his motion, the relevant counts are Count One (conspiracy

to distribute) and Count Two (employment of persons under 18 years of age in

commission of controlled substance offense). Moss admitted at trial that he received

two kilograms of cocaine base from Jivens. (PSR adden.) The PSR attributed “at

least” five kilograms of cocaine base to Moss. (PSR ¶ 26.) Because the PSR and the

Court found Moss responsible for at least five kilograms of crack cocaine, the Court

imposed a sentence under 21 U.S.C. § 841(b)(1)(A). At that time, a conviction under

§ 841(b)(1)(A) required a defendant to be responsible for 50 grams or more of crack

cocaine, but after passage of the Fair Sentencing Act, that section was modified to

require at least 280 grams of cocaine base in order to trigger the same statutory

penalties. Thus it appears that, pursuant to Jones, Moss’s conviction is a “covered

offense” for the purposes of section 404(a).

             2.     The Court has the authority to reduce Williams’s sentence,
                    but is not required to do so.

      Despite qualifying as a “covered offense,” Jones holds that a district court does

not automatically have the authority to reduce the defendant’s sentence. See 962 F.3d



                                          10
   Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 11 of 16



at 1303. The Eleventh Circuit explained:

      But a movant’s satisfaction of the ‘covered offense’ requirement does not
      necessarily mean that a district court can reduce his sentence. Any
      reduction must be ‘as if sections 2 and 3 of the Fair Sentencing Act . . .
      were in effect at the time the covered offense was committed.’ First Step
      Act § 404(b).

      This ‘as-if’ requirement imposes two limits relevant to these appeals.
      First, it does not permit reducing a movant’s sentence if he received the
      lowest statutory penalty that also would be available to him under the
      Fair Sentencing Act. Second, in determining what a movant’s statutory
      penalty would be under the Fair Sentencing act, the district court is
      bound by a previous finding of drug quantity that could have been used
      to determine the movant’s statutory penalty at the time of sentencing.

Id. In other words, once a defendant establishes eligibility under section 404(a), the

district court must recalculate the statutory penalty range “as if” the Fair Sentencing

Act had been in effect at the time of sentencing. See also id. at 1303-04 (holding

district courts are to consult judge-found facts that “could have been used to

determine the movant’s statutory penalty at the time of sentencing” in determining

statutory penalty range under section 404(b)).

      This analysis mostly pertains to defendants, such as Moss, who were sentenced

prior to Apprendi v. New Jersey, 530 U.S. 466 (2000). At his original sentencing, the

PSR and the Court found Moss was responsible for “at least” 5 kilograms of crack

cocaine. (PSR ¶ 26.) Moss himself testified at trial that he received two kilograms

from Jivens. (PSR adden.) Under Jones, the district court may still consider this

when determining the applicable statutory range of punishment. See Jones, 962 F.3d

at 1303. Five kilograms of crack cocaine remains in excess of the 280-gram threshold

contained in the Fair-Sentencing-Act-amended § 841(b)(1)(A). Thus, in recalculating



                                           11
   Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 12 of 16



the statutory penalty range as required under Jones, Moss remains subject to the

statutory penalty range under § 841(b)(1)(A).

      At the time of Moss’s original sentencing, as well as under the current 2018

edition of the sentencing guidelines, a defendant convicted under 21 U.S.C. §

861(a)(1), has a base offense level that equals the offense level under U.S.S.G. §

2D1.1(c) plus 1 additional offense level. See U.S.S.G. § 2D1.2(a)(2). Here, Moss was

responsible for at least five kilograms of crack cocaine, which under the current

guidelines indicates a base offense level of 34 under § 2D1.1(c)(3). Thus, Moss’s

current base offense level is 35. He is still subject to a two-level enhancements for

role in the offense, § 3B1.1(c), and for obstruction of justice, § 3C1.1. (PSR ¶¶ 27, 33,

35.) Moss’s total offense level is 39. Moss remains a criminal history category III.

(PSR ¶ 43.) As a result, Moss’s recalculated advisory guidelines range is 324 to 405

months’ imprisonment, plus a consecutive 60 months’ imprisonment for his § 924(c)

conviction.

      C. After considering the sentencing factors under § 3553(a), this Court
         should, in its discretion, decline to sentence Moss to less than life
         imprisonment.

      Considering the sentencing factors under 18 U.S.C. § 3553(a), the government

continues to recommend a life sentence for Moss. Under the First Step Act, “[d]istrict

courts have wide latitude to determine whether and how to exercise their discretion

in this context. In exercising their discretion, they may consider all the relevant

factors, including the statutory sentencing factors. 18 U.S.C. § 3553(a).” Jones, 962

F.3d at 1304 (emphasis added). Given the language of Jones, it is unclear whether,



                                           12
   Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 13 of 16



in the context of the First Step Act, a district court must consider the § 3553(a) factors.

See United States v. Sterlin, — F. App’x —, 2020 WL 5042980, at *3 (11th Cir. Aug.

26, 2020) (“Although we stated in Jones that a district court may consider the §

3553(a) factors when assessing an eligible movant’s request for a sentence reduction

under Section 404(b), we have not addressed in a published decision whether a

district court is required to do so.”). That being said, as explained above, nothing in

the First Step Act requires a Court to reduce a defendant’s sentence, even if he is

eligible. See First Step Act, § 404(c); see also Jones, 962 F.3d at 1304 (“The district

court had the authority to reduce [the defendants’] sentences, but it was not required

to do so.”); United States v. Alston, No. CR 106-084, 2020 WL 5077744, at *2 (S.D. Ga.

Aug. 27, 2020); United States v. Anderson, 795 F. App’x 798, 799 (11th Cir. 2020) (“We

take Congress at its word that ‘nothing’ in the First Step Act required the district

court to reduce Anderson’s sentence. ‘Nothing’ means nothing.”).

       Even if this Court is not required to consider the § 3553(a) factors, those factors

still support a life sentence for Moss.       As outlined in its original response in

opposition, this is not an appropriate case for exercise of the Court’s discretion to

reduce a sentence. See First Step Act § 404(c). As detailed in the PSR, Moss was an

active participant in the notorious Jivens gang which terrorized Savannah in the

early 1990s. 4 (PSR ¶¶ 9-26.) This Court has already on several occasions declined to



       4In the early 1990s, Ricky Jivens was the head of large crack-cocaine
conspiracy which “was responsible for many homicides and aggravated assaults in
Savannah.” See United States v. Newton, 44 F.3d 913, 917 (11th Cir. 1994). “To
insure loyalty and to prevent members from readily turning on their former
confederates, Ricky Jivens insisted on all of the principals ‘getting down,’ that is,
                                            13
   Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 14 of 16



reduce Moss’s sentence.    (Docs. 1396, 1503, 1506, 1546.)     Judge Edenfield, who

presided over the original trial and sentencing, stated that Moss “has truly shown

himself to be a criminal of the worst kind” and that the public could not be adequately

protected if Moss were released from prison. (Doc. 1396.) Judge Edenfield recounted

how Moss belonged to “a murderous drug group” that terrorized Savannah, and that

he was “a deceitful, deadly individual who unhesitatingly recruited and trained

others, often minors, to engage in senseless violence as well.” (Doc. 1396.) Similarly,

Judge Bowen remarked that Moss was “a danger to society and . . . a reduction in

sentence from his term of life imprisonment is not warranted.” (Doc. 1506.)

      In his motion, Moss addresses several instances of violence that he believes

were erroneously attributed to him. (Doc. 1564 at 10-11.) However, Judge Edenfield

presided over this case for much of its lifespan, and he acknowledged, in 2012, that

“[w]hile [Moss] himself may not have been a triggerman in the murders associated

with his gang, the evidence plainly revealed that he was well-embroiled in numerous

violent incidents.”   (Doc. 1396.)   The Eleventh Circuit echoed this, noting that

“[v]iolence was routine to this cocaine and crack peddling gang that . . . was reputed

to be responsible for one-third of Savannah’s 1991 homicides.” United States v.

Bazemore, 41 F.3d 1431, 1432-33 (11th Cir. 1994).        Thus, it appears that Moss

continues to minimize his role and the consequences of his actions. The United States

respectfully requests that this Court continue to heed Judges Edenfield’s and Bowen’s



killing someone before receiving any sizeable quantity of ‘fronted’ cocaine. The Jivens
organization was equally murderous in dealing people who owed them money, stole
from them or sought to, in Ricky Jivens’ words, ‘switch out.’” Id.
                                          14
   Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 15 of 16



words and decline to reduce Moss’s sentence. 5

       Given these facts, as Judges Edenfield and Bowen previously explained, life

remains an appropriate sentence based upon the § 3553(a) factors, including the

nature and circumstances of the offense, the history and characteristics of the

defendant, and the need to reflect the seriousness of the offense, promote respect for

the law, provide just punishment, afford adequate deterrence, and protect the public.

                                     Conclusion

      For the above reasons, the United States respectfully requests that this Court

exercise its discretion and deny Moss’s motion for sentence reduction under 18 U.S.C.

§ 3582(c)(1)(B). (Doc. 1564.)

                                        Respectfully submitted,

                                        BOBBY L. CHRISTINE
                                        UNITED STATES ATTORNEY

                                        //s// Justin G. Davids
                                        Justin G. Davids
                                        Assistant United States Attorney
                                        Missouri Bar No. 57661


P.O. Box 8970
Savannah, Georgia 31412
(912) 652-4422




      5   Moss also does not have a clean disciplinary record with BOP. (Exh. A.)
                                          15
   Case 4:91-cr-00176-LGW-CLR Document 1576 Filed 09/02/20 Page 16 of 16




                            CERTIFICATE OF SERVICE

       This is to certify that I have on this day served all the parties in this case in

accordance with the notice of electronic filing (“NEF”) that was generated as a

result of electronic filing in this Court.

       This September 2, 2020.

                                                BOBBY L. CHRISTINE
                                                UNITED STATES ATTORNEY

                                                //s// Justin G. Davids
                                                Justin G. Davids
                                                Assistant United States Attorney
                                                Missouri Bar No. 57661

Post Office Box 8970
Savannah, Georgia 31412
(912) 652-4422
